Citation Nr: 1644015	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-28 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).
 
2. Entitlement to a rating in excess of 10 percent for service-connected status post head concussion with post-concussion syndrome, to include headaches and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2003 to November 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. The Veteran's PTSD manifests with symptoms including  nightmares, irritability, anxiety, hypervigilance, intrusive thoughts, exaggerated startle response, and problems with crowds and being around those of Middle Eastern descent, causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. The Veteran's status post head concussion with post-concussion syndrome manifests with mild memory loss shown on testing, occasional impairment of communication, and no impairment of judgement, social interaction, orientation, motor activity, visual spatial orientation, neurobehavioral effects, or subjective symptoms separate from his PTSD symptoms.

3. The Veteran has been diagnosed with mixed headache disorder (tension type and migraines) secondary to TBI that manifests with prostrating headaches once a month.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for an evaluation of 40 percent, but no greater, for post head concussion with post-concussion syndrome have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 9304, 8045 (2015).

3. The criteria for an evaluation of 30 percent for a headache disorder have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

PTSD

The Veteran's PTSD is currently evaluated as 30 percent disabling under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  

A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association.  38 C.F.R. § 4.130.  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Board acknowledges the Veteran's contention that his rating should not be based solely on his 2010 VA examination and has reviewed all of the Veteran's medical records, including the VA mental health treatment records he submitted.  The Board has also considered the Veteran's own statements made in connection with his claim.  The Board agrees that taken together all of the evidence provides a more complete picture of the Veteran's condition.  However, the Board finds that the Veteran's condition overall does not warrant a rating in excess of 30 percent.

Prior to his filing his claim in February 2010 the Veteran underwent an initial psychological assessment at the VA in December 2009.  He reported nightmares and sometimes awakening in a sweat and fighting in his sleep.  He reported that sudden noises make him jump and his is anxious and on edge most of the time.  He stated that he does not go to football games or restaurants because of crowds and only feels comfortable in church or at home.  He exhibited signs of hypervigilance on examination.  He was assigned a GAF score of 65.

In June 2010 the Veteran was afforded a VA examination.  The Veteran was noted to be oriented; clean and neatly groomed; his psychomotor activity unremarkable; speech spontaneous; attitude cooperative, friendly, and relaxed; affect full, attention intact; thought process and content unremarkable; impulse control good; and memory normal.  He was noted to have an understanding of the outcome of his behavior and to understand that he has a problem.  The examiner further noted that he does not have inappropriate behavior, sleep impairment, hallucinations, obsessive or ritualistic behavior, or  homicidal or suicidal thoughts.  

The Veteran reported waking up in a panic twice a week.  He also reported a panic attack after having medical imaging done and then being confronted with a crowd.  He reported physiological reactivity to reminders and mild avoidance behaviors.  He reported irritability is sporadic and he has had one outburst since his last exam.  He reported continued hypervigilance.

The examiner noted that the Veteran has worked full-time as a correctional officer for the past two years, missing work in the past 12 months only for the birth of a child.  The Veteran did report the weapons range near the prison disturbs him and he feels jumpy or edgy.  The Veteran also reported he is in college full-time, making good grades.

The examiner opined that the Veteran has occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but generally satisfactory functioning.  For example, the examiner noted the Veteran may occasionally trade places with another corrections officer to avoid yard patrol duty when there is firing on the range near the prison.  The examiner noted no functional impairment academically and no social impairment other than mild avoidance and irritability.

The examiner assigned a GAF score of 70.

At a VA treatment session in August 2010 the Veteran reported he continues to experience nightmares, difficulty sleeping, intrusive thoughts pertaining to combat related trauma, irritability, being easily agitated, and experiencing hypervigilance and exaggerated startle response.  He reported an increase in symptoms since the premature birth of his son.  The examiner noted the Veteran's dress and hygiene were appropriate, he was alert and oriented, his mood anxious, affect congruent, speech appropriate, thought content and form normal and goal-directed, and judgment and insight intact.

Later in August 2010 the Veteran expressed concern about feeling detached from his family and being unable to emphasize and sympathize with others.  He reported an increase in intrusive thoughts, irritability, hypervigilance, and exaggerated startle response.  He reported being unable to go into a store run by people of Middle Eastern descent that he had previously been able to go into.

Also in August on a PTSD screening test he reported feeling numb or detached from others, activities, or his surroundings; quite a bit of loss of interest in activities he used to enjoy, feeling distant or cut off from other people, feeling irritable or having angry outbursts, feeling jumpy or easily startled, and having difficulty concentrating; extreme feelings of being emotionally numb or being unable to have loving feelings for those close to him.  The Veteran stated that the symptoms have made it extremely difficult for him to do his work, take care of things at home, or get along with other people.

The Veteran reported that after September 2010 he stopped attending treatment at the VA as the social worker he had been seeing had left.

In his October 2012 substantive appeal the Veteran stated that there are "a lot of things" not discussed in his 2010 VA examination.  He noted that he is employed full-time and attends college full-time, but argued that does not mean that he is improving or there is no social impairment.

The Board agrees with the Veteran that he does have both social and occupational impairment as a result of his PTSD.  The Board acknowledges the symptoms he has reported, including nightmares, irritability, anxiety, hypervigilance, intrusive thoughts, exaggerated startle response, and problems with crowds and being around those of Middle Eastern descent.  The Board finds that the nature and severity of those symptoms are contemplated by his currently assigned 30 percent rating, which is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran has not demonstrated he has circumstantial, circumlocutory or stereotyped speech, difficulty understanding complex commands, impaired judgement or thinking.  Rather records consistently reported speech was appropriate, and thought process and impulse control were good.

While the Veteran's PTSD symptoms have caused impairment in his occupational functioning, including his avoidance of being around the noise of the firing range, and social functioning, including his difficulty connecting with others, the Veteran has been able to hold down a job for multiple years, and has not reported any other specific effects his PTSD symptoms have had on his occupational reliability and productivity.  He has also maintained a marriage.  Treatment records further reflect he attends church and the 2010 VA examiner noted that he has friends.

Overall, the Board finds that the evidence supports that the Veteran's condition more closely approximates the criteria for a 30 percent rating than a 50 percent rating, which contemplates occupational and social impairment with reduced reliability and productivity.  While the Veteran does have problems due to his PTSD, the Board finds that they are addressed by the 30 percent rating assigned and that overall his functioning is greater than that which would expected from someone meeting the criteria of a 50 percent rating.

Further, the Veteran's assigned Global Assessment of Functioning (GAF) scores of 65 and 70 do not support a rating in excess of 30 percent.  The Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV) contains a GAF scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

Thus, as a preponderance of the evidence is against an increased, the benefit of the doubt doctrine does not apply, and a rating in excess of 30 percent is denied.

Status Post Head Concussion

The Veteran currently has a 10 percent rating for status post head concussion with post-concussion syndrome, to include headaches and dizziness under Diagnostic Code 9304.

Diagnostic Code 9304 provides an evaluation for major or mild neurocognitive disorder due to traumatic brain injury (TBI) using the general rating formula for mental disorders.

Residuals of TBI are rated under Diagnostic Code 8045, which states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  38 C.F.R. § 4.124a.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the same table, with the exception of any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms.  Id.  

Emotional/behavioral dysfunction should be evaluated under § 4.130 when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, such symptoms should also be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction should be evaluated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Other residuals reported on an examination should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and then combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  A 100- percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation should be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.  

An October 2009 VA treatment record indicates that the Veteran reported headaches that had become more frequent over the last month.  He reported they can last up to four days and are accompanied with vertigo which can last for hours.  He reported bad headaches once a week as well as other minor headaches.

In November 2009 the Veteran was seen at a VA speech clinic.  The speech pathologist noted he spoke with a rapid rate of speech that would be categorized more as a "clutterer" than a stutterer.  The Veteran reported increased dysfluencies with anxious or excited.  The Veteran reported difficulty with tasks requiring divided or alternating attention.  He reported using a calendar and tasks lists and adhering to a daily routine to avoid breakdown.  Brief testing and the Veteran's report showed mild encoding and recall deficits.

At a VA neurology consultation in December 2009 the Veteran reported headaches well-controlled with medication.  He reported he often forgets conversations and his wife and notes help him remember things.  

On VA TBI examination in June 2010 the Veteran reported headaches once or twice a week lasting 60 to 90 minutes with medicine.  He is functional during most headaches, but once a month the headaches become more severe and throbbing with nausea, dizziness, and phototopia, lasting hours.  He is nonfunctional with those headaches.  He reported with the milder headaches he is functional but it is more difficult to do routine activities and less enjoyable.  The examiner noted the effect of his headaches to be increased absenteeism, decreased concentration, pain and more difficulty performing duties.  The Veteran reported losing less than a week of work over the past 12 months due to migraines.  

He reported dizziness with migraines and positional dizziness once a month that is fleeting.  He reported occasionally his balance is off.  He reported occasionally stuttering or slurring.

Reflex, sensory, and motor examinations were normal.  The examiner noted no complaints of impairment of memory, attention, concentration, or executive functions.  He was noted to by always oriented, his judgment normal, his motor activity normal, social interaction routinely appropriate, and visual spacial orientation normal.

The examiner found the Veteran has three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships and one or more neurobehavioral effects that do not interfere with workplace or social interaction.

The examiner opined that any emotional/behavior/cognitive signs and symptoms identified are part of a mental disorder and do not represent residuals of TBI.  He mild TBI and mixed headache disorder (tension type and migraines) secondary to TBI.

The Board finds that the Veteran's headache disorder, which has been separately diagnosed, should be separately rated under Diagnostic Code 8100 for migraines

Under Diagnostic Code 8100, a noncompensable evaluation is warranted for migraine headaches with less frequent attacks.  A 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  

At his VA examination the Veteran was noted to have headaches once or twice a week, most of which he is functional during.  However, he reported once a month having a headache during which he is nonfunctional for hours as the headache is throbbing with nausea, dizziness, and phototopia.  Thus, the Board finds his headache condition should be separately rated at 30 percent under Diagnostic Code 8100.  A 50 percent evaluation is not warranted as the headaches are only prostrating once a month and are not productive of severe economic inadaptability.  Specifically, the Veteran reported missing less than a week of work over the previous 12 months due to headaches.

The Board also finds an increased rating is warranted for TBI residuals.

Specifically, the Board finds a level of impairment of 2 is warranted for the category of memory, attention, concentration and executive functions.  A level 2 impairment is warranted when there is objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The Veteran has reported he often forgets conversations and his wife and notes, as well as using calendaring functions on his cell phone help him remember things.  In November 2009 the Veteran was given the St. Louis Mental Status Examination to assess his cognition.  He had a total score of 23/30 with 4 of 5 on recall and 4 of 8 on story recall.  The examiner stated that mild encoding and recall deficits were suspected based on testing and subjective report.  The Board finds a higher level of impairment is not warranted under the rating criteria as the Veteran's impairment is no more than mild and results in functional impairment that is no more than mild.  The November 2009 examiner noted the Veteran was employed several effective compensatory memory strategies.  The Veteran's 2010 VA examination does not include a report by the Veteran of impairment of memory, attention, or concentration resulting in functional impairment; however, in a September 2010 statement the Veteran reported he sometimes loses his train of thought and also loses track of a task he is completing.  He also reported he loses track of what his professors are talking about in class

With respect to social interaction, although the Veteran has reported some irritability, which could be considered an inappropriate social interaction, the 2010 TBI VA examiner opined that any social deficiency is due to the Veteran's PTSD.  The Board has been compensated for any existing social interaction deficiency under the PTSD criteria.  Therefore, he may not be compensated again under the TBI criteria for the same symptom.  

The Board has also considered the Veteran's reported irritability under neurobehavioral effects, but finds that it also does not warrant a severity level of 1 or greater under that category for the same reasons as discussed above.  The Veteran has also reported a lack of empathy has affected his social interactions.  Again, however, the Board finds that that symptom has been evaluated already under the criteria for rating his PTSD.

With respect to the category for subjective symptoms, as discussed above the Board has awarded a separate rating for the Veteran's headache condition.  He is also separately rated for tinnitus.  While he has reported some dizziness and hypersensitivity to sound and light associated with headaches, those symptoms are similarly considered by the headache criteria as they contribute to the prostrating nature of his headaches.  Thus, a level of severity of 0 is warranted for the category of subjective symptoms.

The Board also finds a level of impairment of 0 is appropriate for orientation as treatment records reflect the Veteran has always been oriented to person, time, place, and situation on examination.  In a September 2010 letter the Veteran reported two to three times a month he is confused in a situation.  The Board acknowledges the Veteran's reported confusion, but notes that medical professionals have always found him to be oriented.  At most the Veteran's own statements would amount to occasional disorientation as to situation and warrant a level 1 severity.

A level of impairment of 0 is warranted for judgement as the Veteran has been noted one examination not to have impaired judgement, and the Veteran himself has not contended he has impaired judgment.  He further has not complained of any decrease in motor activity and none is noted in his medical records; therefore a level of impairment of 0 is appropriate for that category.  Similarly, he has not complained of any impairment of visual spatial orientation and none has been noted in his records.

Finally, the Board finds a level of impairment of 1 is warranted for the category of communication.  The Veteran has consistently reported stuttering since service.  He was seen at a VA speech clinic in November 2009 at which he reported increased dysfluencies with anxious or excited and the speech pathologist found he spoke with a rapid rate of speech that would be categorized more as a "clutterer" than a stutterer.  In a September 2010 statement the Veteran also reported sometimes having trouble having trouble thinking of the right words and staying focused.  The Board notes that no such communication problems have been noted on examination.  Regardless, the Veteran himself has indicated the problem is occasional.

As the level of impairment of the highest facet is 2, a 40 percent rating is warranted.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's PTSD or status post head concussion with post-concussion syndrome.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected PTSD or status post head concussion with post-concussion syndrome that would render the schedular criteria inadequate.  The Veteran's symptoms, including his PTSD symptoms of nightmares, irritability, anxiety, hypervigilance, intrusive thoughts, and exaggerated startle response are contemplated in the rating assigned, which contemplates all symptoms as they affect occupational and social functioning.  Further, his TBI symptoms, including his headaches, concentration troubles, and speech problems are contemplated by the broadly encompassing TBI criteria.  As such, it would not be found that either disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's PTSD or TBI.  In addition, the Board finds the record does not reflect that the Veteran's connected PTSD or status post head concussion with post-concussion syndrome markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disabilities are considered by the schedular ratings.  Based on the foregoing, the Board finds the schedular evaluations are adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  




Duties to Notify and Assist
 
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in April 2010, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA mental health and TBI medical examinations in 2010.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds the examinations adequate and containing sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 30 percent for posttraumatic stress disorder is denied.
 
A rating of 40 percent for service-connected status post head concussion with post-concussion syndrome is granted, subject to the criteria applicable to the payment of monetary benefits.

A separate rating of 30 percent for a headache disorder is granted, subject to the criteria applicable to the payment of monetary benefits.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


